Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            March 20, 2018

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 48321-1-II

                                Respondent,

         v.

 AZARIAH CHENAZ ROSS,                                           UNPUBLISHED OPINION

                                Appellant.

       MELNICK, J. — Azariah Chenaz Ross appeals his convictions of two counts of burglary in

the first degree, three counts of robbery in the first degree, six counts of unlawful imprisonment,

four counts of trafficking in stolen property in the first degree, and one count of theft of a firearm.

He argues that the trial court erred by admitting his statements to the police and by failing to enter

written findings of fact and conclusions of law. He also argues the information failed to

sufficiently provide notice, insufficient evidence supported the theft of a firearm conviction, the

prosecutor committed misconduct, and his convictions of unlawful imprisonment must merge with

his burglary and robbery convictions or violate double jeopardy. As to his sentence, Ross argues

that his unlawful imprisonment convictions constitute the same criminal conduct as his robbery

convictions.

       Ross also raises numerous issues in a statement of additional grounds (SAG). We affirm

Ross’s convictions.
48321-1-II


                                              FACTS

I.     THE ROBBERIES

       Between January 25 and August 26, 2012, a series of seven home invasion robberies

occurred in a single neighborhood in southeast Tacoma.

       A.      FERNANDEZ RESIDENCE

       In the early evening of May 10, 2012, Ross and another man broke into the residence of

Remegio and Norma Fernandez through their back patio. One of the men pointed a gun with a

laser sight at Mr. Fernandez. The men demanded jewelry the Fernandezes were wearing and

money. They took gold jewelry from the Fernandezes. The intruders then ransacked the

Fernandezes’ bedroom searching for money. They found more jewelry in a briefcase. At one

point, Mr. Fernandez tried to escape, but the men caught him and subsequently tied him up in the

bathroom. The man with the gun punched and kicked Mr. Fernandez and put the barrel of the gun

in his mouth, warning him not to “try it again.” 7 Report of Proceedings (RP) at 925.

       The intruders were in the residence for approximately three hours. Before leaving, they

told the Fernandezes not to move because they had friends waiting nearby who would come back

and beat them up if they tried anything.

       Mr. Fernandez made a list of items the intruders took, including a .22 caliber pistol, a laptop

computer, an Xbox 360 console, and approximately $5,500 in cash. They also took jewelry

belonging to Mrs. Fernandez’s daughter.

       B.      ENG-YU-MOO RESIDENCE

       On June 29, Rany Eng resided with her eleven-year-old daughter, Abby Eng Cui, and a

couple, Hing Yu and Theim Moo. In the early evening, Eng entered her house and encountered

two intruders, one of whom was Ross. One of them pointed a gun at her and ordered her to sit.



                                                 2
48321-1-II


One went upstairs while the other remained with Eng and the other residents. The intruder who

remained downstairs tied Eng’s hands and feet. He then asked her, “[y]ou want to die?” 7 RP at

1162.

         Yu tried to run and call for help and managed to push an alarm button multiple times. He

made it to the back door before the intruder caught him and pulled him back in the house. The

intruder hit Yu with the gun. One of the intruders also pulled down a security camera and threw

it at Moo, hitting her in the face. The camera also struck Cui. The men broke the other seven

security cameras in the house.

         Shortly after the intruders left, the police arrived, responding to the alarm.

         Eng made a list of items taken from her, including jewelry and $8,000 in currency.

         C.      OTHER ROBBERIES AND INVESTIGATION

         Similar crimes occurred on five other occasions in 2012. Robbery detectives Timothy

Griffith and Robert Baker investigated them.

         On July 12, Griffith interviewed an inmate at the Pierce County Jail. Based on the inmate’s

tip, Griffith and Baker listened to several recorded phone calls made by an inmate at the Pierce

County Jail. The inmate was Ross’s brother, Azias Ross.1 In the calls, Azias incriminated Ross.

II.      ARREST AND INTERROGATION

         In August, police arrested Ross, Azias, and three other suspects: Nolan Chouap, Alicia

Ngo, and Soy Oeung. When arrested, Ross possessed three Ziploc bags containing jewelry, a

pouch containing five watches, and another pouch with more jewelry. He also had a wad of cash

containing 56 hundred-dollar bills and various smaller denominations. The victims from one of

the incidents identified much of the jewelry as theirs.


1
    To avoid confusion, we refer to Azias Ross as “Azias.” We intend no disrespect.


                                                   3
48321-1-II


         The detectives interviewed Ross after he had been in a holding cell for approximately ten

and a half hours. They read Ross his Miranda2 rights and he initialed and confirmed that he

understood them. The interview lasted approximately two hours.

         During the course of the interview, Ross admitted to having taken part in the crimes,

including those at the Fernandez and Eng-Yu-Moo residences. Ross also told the detectives he

sold stolen gold jewelry to a man at a watch repair kiosk that didn’t take Ross’s name down.

III.     PRETRIAL PROCEEDINGS

         On August 30, the State charged Ross with 57 counts, including conspiracy to commit

burglary in the first degree, conspiracy to commit robbery in the first degree, burglary in the first

degree, robbery in the first degree, unlawful imprisonment, assault in the second degree, trafficking

in stolen property, and theft of a firearm. The State included Chouap, Oeung, Ngo, and Azias as

codefendants but Ross eventually went to trial as the sole defendant.

         A.      CONFESSION HEARING

         The court held a confession hearing pursuant to CrR 3.5 on the admissibility of Ross’s

statements to the police. Griffith testified that he believed Percocet pills had been found in the

interrogation room, but he did not recall Ross being under the influence of drugs during the

interrogation. Griffith did not notice “any indications” of Ross being “high on drugs.” RP (Aug.

19, 2013) at 37. Baker also did not recall Ross being high on pills during the interview. He

testified that he had destroyed his notes of the interview because Griffith had written the report.

         The court found that Ross had stated he understood his rights and he never asked for an

attorney or for the interview to stop. It also found that there was no indication that Ross was high

or on drugs during the interview. It found there was no evidence to support Ross’s arguments that


2
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                                 4
48321-1-II


he had been under the influence of Percocet during the interview, despite counsel’s “questions and

innuendos” to the contrary. Clerk’s Papers (CP) at 216. The court ruled that all of Ross’s

statements were admissible.

        The court did not enter any written findings of fact or conclusions of law after the hearing.

However, after Ross had filed his notice of appeal and opening brief, the court issued its written

findings of fact and conclusions of law. It concluded that there was “no evidence the defendant

was on Percocet at the time of the interview” and that Ross’s statements to the detectives were

admissible. CP at 1053. It further concluded that Ross made a “knowing, voluntary, and intelligent

waiver of his Miranda rights after fully understanding them.”3 CP at 1053-54.

        B.      SECOND AMENDED INFORMATION

        On June 12, 2015, the State filed its second amended information. The charges that would

go to trial consisted of: 1 count of conspiracy to commit robbery in the first degree and/or burglary

in the first degree, 7 counts of burglary in the first degree, 14 counts of robbery in the first degree,

18 counts of unlawful imprisonment, 7 counts of trafficking in stolen property in the first degree,

2 counts of theft of a firearm, and 3 counts of assault in the second degree. The burglary counts

each specified the date on which the alleged burglary took place, but did not identify the addresses

where each occurred or provide any other details of the specific burglaries. The robbery counts

provided each victim’s last name and first initial but did not identify what property was stolen or



3
  Ross did not testify at the 3.5 hearing. Approximately two years later at trial, Ross would testify
that he often took eight-to-ten 30mg Percocet pills per day. He testified that he had taken two pills
the morning he was arrested and then another while in the holding cell prior to his interview with
the detectives. He also testified that during the interview two pills fell out of his pocket onto the
floor and he asked Baker if he could have them back. He testified that the detectives talked about
the Percocet pills on the floor and decided they would “talk about that later.” 20 RP at 2751.
Because none of this evidence was proffered or admitted at the confession hearing, we do not
consider it when reviewing the court’s ruling on the admissibility of the confession.


                                                   5
48321-1-II


the locations where the robberies occurred. The unlawful imprisonment counts specified the date

on which the alleged crimes took place but did not specify the victims or any other details.

IV.    TRIAL

       A.      MOTION TO DISMISS

       On the eighteenth day of trial, after the State rested its case, Ross moved to dismiss all

counts in the second amended information. He argued that the information was constitutionally

deficient as to the robbery counts because it did not identify what property was taken from each

victim, where that property was taken, and the identity of each victim. He argued it was deficient

as to the burglary counts for failing to identify the addresses where the alleged burglaries had

occurred. He argued it was deficient as to the unlawful imprisonment counts for failing to identify

the victims of each individual count. He argued that the trafficking in stolen property counts were

deficient because they failed to identify the stolen property that was trafficked. Finally, he argued

that the theft of a firearm counts were deficient because the information did not “identify which

firearms were stolen.” CP at 410.

       After the trial court heard arguments on Ross’s motion to dismiss, it ruled that “the essential

elements are in fact set forth as to each crime” and that the information was not constitutionally

deficient. 18 RP at 2450. It concluded that “the information [was] in fact constitutionally

sufficient because as to each crime that [was] alleged, the essential elements of the crime [were]

set forth.” 18 RP at 2451.

       In so ruling, the court stated that any deficiency as to specific facts was “the kind of

information that could have been addressed with a bill of particulars.” 18 RP at 2452. The

prosecutor then voluntarily offered an oral bill of particulars to address any remaining issues. The




                                                 6
48321-1-II


prosecutor provided the addresses for the burglary counts and the victims of the unlawful

imprisonment counts. He also clarified the names of the robbery victims.

         B.      CLOSING ARGUMENTS

         During the prosecutor’s closing arguments, the following exchange occurred:

                 [Prosecutor]: These crimes were horrible. These victims—and these are
         just some of them—these victims all believed, as everyone does, that their home is
         a place of sanctuary, a place of safety, a place of joy, a place where you raise your
         families. Everyone understands that if you go out into the community, you might,
         if you are in the wrong place at the wrong time, succumb to violence.
                 No one should believe, as these victims now do—
                 [Defense Attorney]: Your honor, I am going to object to this type of
         argument on the lines of Claflin[4] and the recent Division II cases as an improper
         basis for urging a conviction.
                 The Court: I will sustain as to what the victims felt.
                 [Defense Attorney]: And move to strike.
                 The Court: Stricken.
                 [Prosecutor]: No one should believe that their homes are not safe. No one
         should believe that their homes might be the wrong place—
                 [Defense Attorney]: I am going to object to this basically as an attempt to
         get in that testimony or that argument as improper.
                 The Court: Overruled.
                 [Prosecutor]: For these victims, they suffered horrendous crimes. The idea
         that you could be at home watching TV or having dinner or asleep in your bed and
         men like the defendant and Nolan Chouap wearing masks and guns would come
         barreling into your homes? It’s unimaginable that these victims would be
         threatened with their lives, threatened with their safety. It’s horrible.
                 [Defense Attorney]: Your honor, I am going to object to this under the
         Claflin line of cases. I think the State’s burden is to prove it beyond a reasonable
         doubt and not to emote.
                 The Court: Overruled.
                 [Prosecutor]: That these victims, imagine these victims were told, “If you
         don’t give us what we want, we will kidnap your grandkids. If you don’t stop
         fighting with us, we will kill your son.” It’s horrible. And it is for these actions,
         not once or twice or three times or four times or five times or six times, seven
         different times, these actions, families went through this. And for this, justice
         demands accountability, and the accountability will come through your verdict
         forms.
                 [Defense Attorney]: Your honor, I object to this argument as urging a
         conviction on improper ground. The State’s—
                 The Court: Sustained—

4
    State v. Claflin, 38 Wash. App. 847, 690 P.2d 1186 (1984).


                                                  7
48321-1-II


               [Defense Attorney]: Thank you
               The Court: —as to form.

21 RP at 2825-27. The trial court sustained an objection as to “what the victims felt” when the

prosecutor discussed the victims’ feelings of security in their respective homes. 21 RP at 2825. It

overruled defense objections that the prosecutor’s arguments were “an attempt to get in that

testimony or that argument” and to “prove it beyond a reasonable doubt and not to emote.” 21 RP

at 2825-26. It then sustained an objection to the last paragraph for “urging a conviction on

improper ground.” 21 RP at 2127. At no point during this exchange did the trial court instruct the

jury to disregard the prosecutor’s comments.

       After the trial, Ross moved for a new trial on numerous grounds, including prosecutorial

misconduct in closing arguments. The court denied the motion, finding that the prosecutor was

just “acknowledging the nature of the criminal acts,” as defense counsel had done in her own

closing. RP (Oct. 12, 2015) at 20. It ruled that, “even if there was error in the prosecutor’s

argument,” that it had not created an unfair trial. RP (Oct. 12, 2015) at 20.

       C.      VERDICT

       On September 1, 2015, the jury found Ross guilty of two counts of burglary in the first

degree, three counts of robbery in the first degree, six counts of unlawful imprisonment, four

counts of trafficking in stolen property, and one count of theft of a firearm. All of these counts

related to the Fernandez and Eng-Yu-Moo residences, except for the trafficking counts. It found

that firearm enhancements had been proven beyond a reasonable doubt on all of the burglary,

robbery, and unlawful imprisonment counts. It found Ross not guilty of all the counts stemming

from a January 25, 2012 robbery. The jury could not reach verdicts as to the remaining counts.

The court declared a mistrial as to those counts.




                                                    8
48321-1-II


       D.     SENTENCE

       At sentencing, Ross argued that his unlawful imprisonment convictions constituted the

same criminal conduct as his robbery convictions. He further argued that the theft of a firearm

conviction constituted the same criminal conduct as the underlying robbery. He also argued that

the burglary convictions served “no independent purpose” and the court should use its discretion

under the antimerger burglary statute to conclude they were the same criminal conduct as the

robberies. RP (Oct. 12, 2015) at 24. The court concluded that the theft of a firearm conviction

merged with the robbery conviction and that none of the other convictions merged.

       Ross also argued that insufficient evidence sustained his theft of a firearm conviction

because no evidence proved the firearm was operational. The court rejected this argument.

       The court entered judgment against Ross. It found that the theft of a firearm count

constituted the same criminal conduct as one of the burglary counts and did not order any time on

that count. In total, the trial court sentenced Ross to 564 months in custody5 and ordered him to

undergo a substance abuse evaluation.




5
  The sentence consisted of 84 months for each trafficking in stolen property conviction, 116
months for each burglary conviction, 156 months for each robbery conviction, and 60 months for
each unlawful imprisonment conviction. It ordered a further 60 months for each robbery and
burglary firearm enhancement and 18 months for each unlawful imprisonment firearm
enhancement. The sentences for the crimes were to run concurrent, totaling 156 months, while the
sentences for the firearm enhancements were to run consecutive, totaling 408 months. The total
sentence thus amounted to 564 months.


                                               9
48321-1-II


                                             ANALYSIS

I.      CONFESSION HEARING

        Ross argues that the court erred by admitting his statements to Detectives Griffith and

Baker because he was addicted to and under the influence of Percocet during the interview, which

made him incapable of voluntarily and intelligently consenting to waive his Miranda rights. The

court did not err.

        “Under Miranda v. Arizona, a confession is voluntary, and therefore admissible, if made

after the defendant has been advised concerning rights and the defendant then knowingly,

voluntarily and intelligently waives those rights.” State v. Aten, 130 Wash. 2d 640, 663, 927 P.2d
210 (1996) (citing Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)).

The court should consider whether the confession was voluntary “from a totality of the

circumstances under which it was made.” Aten, 130 Wash. 2d at 663-64. It should take into account

the “defendant’s mental disability and use of drugs at the time of a confession . . . , but those factors

do not necessarily render a confession involuntary.” Aten, 130 Wash. 2d at 664.

        The burden to show an intelligent and voluntary waiver of Miranda rights is on the State

by a preponderance of the evidence. State v. Woods, 34 Wash. App. 750, 759, 665 P.2d 895 (1983).

We review Miranda claims de novo. State v. Daniels, 160 Wash. 2d 256, 261, 156 P.3d 905 (2007).

However, “findings of fact entered following a CrR 3.5 hearing will be verities on appeal if

unchallenged; and, if challenged, they are verities if supported by substantial evidence in the

record.” State v. Broadaway, 133 Wash. 2d 118, 131, 942 P.2d 363 (1997).

        The trial court concluded that “[t]here [was] no evidence the defendant was on Percocet at

the time of the interview. Defense counsel’s questions to Det. Baker and Det. Griffith included




                                                   10
48321-1-II


innuendo regarding the defendant’s alleged Percocet use, however counsel’s questions and

innuendo are not evidence.” CP at 1053.

       The detectives advised Ross of his Miranda rights and asked him if he understood them

before asking him any substantive questions. Ross stated he understood his rights and initialed on

a form that he understood. Ross then agreed to an interview. Neither side produced any evidence

at the confession hearing that Ross was under the influence of Percocet or any other intoxicant at

the time of the interview. Griffith testified that he believed “there were some [Percocet pills] found

in the [interview] room,” but this testimony did not indicate that Ross was intoxicated. RP (Aug.

19, 2013) at 36.

       Because no evidence indicated that Ross was intoxicated at the time of the interview, we

conclude that substantial evidence supports the trial court’s finding that no evidence existed to

show intoxication. The court did not err in admitting Ross’s statements.

II.    WRITTEN FINDINGS AND CONCLUSIONS

       Ross argues that the trial court failed to comply with CrR 3.5(c) by not issuing written

findings of fact and conclusions of law after the confession hearing. He contends that the court’s

failure to do so requires us to remand for entry of the missing findings and conclusions. We

disagree with Ross.

       After a confession hearing, the trial court must “set forth in writing: (1) the undisputed

facts; (2) the disputed facts; (3) conclusions as to the disputed facts; and (4) conclusion as to

whether the statement is admissible and the reasons therefor.” CrR 3.5(c). The remedy for a trial

court’s failure to enter written findings of fact and conclusions of law when required is “remand

for entry of written findings and conclusions.” State v. Head, 136 Wash. 2d 619, 624, 964 P.2d 1187

(1998). Reversal may also be appropriate if a defendant is able to show “prejudice resulting from



                                                 11
48321-1-II


the lack of written findings and conclusions” if there is “strong indication that findings ultimately

entered have been ‘tailored’ to meet issues raised on appeal.” Head, 136 Wash. 2d at 624-25. The

“burden of proving any such prejudice will be on the defendant” and can only be shown after

remand and the entry of findings. Head, 136 Wash. 2d at 625 & n.3.

       The trial court’s late findings and conclusions in this case are almost identical to its oral

ruling. In its oral ruling the court found that there was “no evidence that the defendant was under

the influence at the time he was interviewed.” CP at 217. It concluded that the State had met its

burden to show by a preponderance of the evidence “that the statements made by each defendant

were made knowingly, voluntarily and intelligently” and thus admissible. CP at 221. In its written

findings and conclusions, it reiterated there was “no evidence the defendant was on Percocet at the

time of the interview” and that Ross “made a knowing, voluntary and intelligent waiver of his

Miranda rights after fully understanding them.” CP at 1053-54.

       In this case, Ross does not allege any prejudice resulted from the trial court’s delay in

entering written findings and conclusions. He requests that we remand for entry of the required

findings and conclusions, but the trial court has since entered its findings and conclusions at request

of the State. We decline Ross’s invitation to remand the case and accept the written findings and

conclusions.

III.   SUFFICIENCY OF INFORMATION

       Ross argues that the second amended information did not contain the “necessary elements”

of the crimes of burglary in the first degree, robbery in the first degree, or unlawful imprisonment

as to the Fernandez and Eng-Yu-Moo incidents. Br. of Appellant at 41. He contends that “the

information was defective regarding the relevant counts because it failed to include specific facts”

supporting the criminal allegations. Br. of Appellant at 45.



                                                  12
48321-1-II


       A.      LEGAL PRINCIPLES

       A charging document “is constitutionally adequate only if all essential elements of a crime,

statutory and nonstatutory, are included in the document so as to apprise the accused of the charges

against him or her and to allow the defendant to prepare a defense.” State v. Vangerpen, 125
Wash. 2d 782, 787, 888 P.2d 1177 (1995).          This requirement “has long been settled law in

Washington and is based on the federal and state constitutions and on court rule.” Vangerpen, 125
Wash. 2d at 786 (footnotes omitted).       RCW 10.37.052(2) also clarifies that an indictment or

information must contain “[a] statement of the acts constituting the offense, in ordinary and concise

language, without repetition, and in such manner as to enable a person of common understanding

to know what is intended.”

       These requirements serve to inform the defendant of the charges against him and allow him

to prepare a defense. State v. Kiliona-Garramone, 166 Wash. App. 16, 22, 267 P.3d 426 (2011). “A

charging document is constitutionally sufficient if the information states each statutory element of

the crime, even if it is vague as to some other matter significant to the defense.” Kiliona-

Garramone, 166 Wash. App. at 22. To determine the essential elements of the crime, we look to the

statutory language and construe the statute so as to avoid an absurd result. Kiliona-Garramone,
166 Wash. App. at 22.

       B.      FACTUAL SPECIFICITY

       Ross argues that the information failed to include “specific facts” supporting the allegations

against him. Br. of Appellant at 45. He lists numerous factual deficiencies in his burglary, robbery,

and unlawful imprisonment counts. He does not allege that the information failed to include any




                                                 13
48321-1-II


“essential elements” of the crimes charged. He only complains that it “lacked the minimal factual

specificity required by Leach,[6] and was factually deficient.” Br. of Appellant at 46.

         While the charging document must include the “essential elements” of the crime charged,

it is not required to allege “specific facts.” State v. Laramie, 141 Wash. App. 332, 338, 340, 169
P.3d 859 (2007). A failure to allege specific facts “may render the charging document vague, but

it is not constitutionally defective.” Laramie, 141 Wash. App. at 340. A vague charging document

“may be corrected under a bill of particulars.” State v. Leach, 113 Wash. 2d 679, 687, 782 P.2d 552

(1989). Where a defendant fails to request a bill of particulars at trial, he waives any challenge to

the charging instrument for vagueness. State v. Mason, 170 Wash. App. 375, 385, 285 P.3d 154

(2012). A defendant therefore “may not challenge a charging document for ‘vagueness’ on appeal

if no bill of particulars was requested at trial.” Leach, 113 Wash. 2d at 687.

         In State v. Winings, we clarified that Leach “does not impose any additional requirement

that the State allege facts beyond those that sufficiently support the elements of the crime charged

or that the State describe the facts with great specificity.” 126 Wash. App. 75, 85, 107 P.3d 141

(2005). Even if a charging document does fail to allege specific facts, this failure may render the

charging document vague, but it does not render it constitutionally deficient. Laramie, 141 Wn.

App. at 340.




6
    State v. Leach, 113 Wash. 2d 679, 782 P.2d 552 (1989).


                                                 14
48321-1-II


       Because Ross did not request a bill of particulars at trial, he has waived any arguments as

to the factual vagueness of the charging instrument. In any event, the information was not

constitutionally defective.7

IV.    SUFFICIENCY OF THE EVIDENCE

       Ross claims his theft of a firearm conviction was not supported by sufficient evidence and

that the trial court erred by denying his motion to dismiss the conviction. He argues that no

evidence existed that the weapon Ross stole was “an operable firearm.” Br. of Appellant at 4.

       RAP 10.3(a)(6) directs each party to supply in its brief, “argument in support of the issues

presented for review, together with citations to legal authority and references to relevant parts of

the record.” “We do not consider conclusory arguments unsupported by citation to authority.”

Mason, 170 Wash. App. at 384. “‘[P]assing treatment of an issue or lack of reasoned argument is

insufficient to merit judicial consideration.’” Mason, 170 Wash. App. at 384 (quoting West v.

Thurston County, 168 Wash. App. 162, 187, 275 P.3d 1200 (2012)).

       Because Ross has neither provided any substantive argument in his brief on whether the

State must prove the firearm was “operable,” nor cited to any authority supporting his assertions,

we do not consider the issue further.

V.     PROSECUTORIAL MISCONDUCT

       Ross argues that the prosecutor appealed to “jurors’ passions and prejudices” in closing

arguments by inviting them “to convict Azariah based on a sense of social ‘accountability’ and

appeal to a sense of fear that the victims experienced.” Br. of Appellant at 52. He claims that this



7
  Insofar as Ross’s arguments can be construed to claim that the names of the victims constitute
“essential elements” of the crimes, we have repeatedly held that the name of the victim is not an
essential element of a crime. State v. Johnston, 100 Wash. App. 126, 134, 996 P.2d 629 (2000);
 State v. Plano, 67 Wash. App. 674, 679-80, 838 P.2d 1145 (1992). We reject this contention.


                                                15
48321-1-II


“flagrant instance of misconduct” denied him a fair trial and requires reversal of his conviction

and remand for retrial. Br. of Appellant at 53. We disagree with Ross.

       A.      STANDARD OF REVIEW

       “Prosecutorial misconduct may deprive a defendant of his constitutional right to a fair

trial.” In re Pers. Restraint of Glasmann, 175 Wash. 2d 696, 703-04, 286 P.3d 673 (2012). An

appellant claiming prosecutorial misconduct must demonstrate that the prosecutor’s conduct was

both improper and prejudicial. State v. Emery, 174 Wash. 2d 741, 759-61, 278 P.3d 653 (2012). To

establish prejudice, the appellant must show that the improper comments had a substantial

likelihood of affecting the verdict. Emery, 174 Wash. 2d at 760. “‘Allegations of prosecutorial

misconduct are reviewed under an abuse of discretion standard.’” State v. Thorgerson, 172 Wash. 2d
438, 460, 258 P.3d 43 (2011) (quoting State v. Brett, 126 Wash. 2d 136, 174-75, 892 P.2d 29 (1995)).

“We review a prosecutor’s purportedly improper remarks in the context of the entire argument, the

issues in the case, the evidence addressed in the argument, and the instructions to the jury.” State

v. Pierce, 169 Wash. App. 533, 552, 280 P.3d 1158 (2012).

       B.      IMPROPER ARGUMENT

       Ross argues that the prosecutor improperly appealed to the jurors’ passions and prejudices

rather than encouraging them render a verdict based solely on the evidence. Specifically, he takes

issue with the prosecutors’ comments about how “everyone” should feel safe in the sanctuary of

their homes and his appeal to “a sense of fear that the victims experienced. Br. of Appellant at 50,

52.

       In closing arguments, a prosecutor “is not barred from referring to the heinous nature of a

crime but nevertheless retains the duty to ensure a verdict ‘free of prejudice and based on reason.’”

Pierce, 169 Wash. App. at 553 (quoting State v. Claflin, 38 Wash. App. 847, 849-50, 690 P.2d 1186



                                                 16
48321-1-II


(1984)). “[A] prosecuting attorney has wide latitude to draw and express reasonable inferences

from the evidence.” State v. Perez-Mejia, 134 Wash. App. 907, 916, 143 P.3d 838 (2006).

Prosecutors have a duty, however, “to seek verdicts free from appeals to passion or prejudice.”

Perez-Mejia, 134 Wash. App. at 915.

       Ross first argues the prosecutor’s argument about the victims’ feeling of safety in their

homes was improper. It is “improper for the prosecutor to step into the victim’s shoes and become

his representative.” Pierce, 169 Wash. App. at 554. In the present case, the prosecutor argued that

“[n]o one should believe, as these victims now do . . .” before being cut off by the defense’s

successful objection. 21 RP at 2825. His statements before that, that “these victims all believed,

as everyone does, that their home is a place of sanctuary, a place of safety, a place of joy, a place

where you raise your families” also stepped into how the victims of the crimes felt. 21 RP at 2825.

These statements were improper.

       We also agree with Ross that the following argument was improper:

       [I]magine these victims were told, “If you don’t give us what we want, we will
       kidnap your grandkids. If you don’t stop fighting with us, we will kill your son.”
       It’s horrible. And it is for these actions, not once or twice or three times or four
       times or five times or six times, seven different times, these actions, families went
       through this. And for this, justice demands accountability, and the accountability
       will come through your verdict forms.

21 RP at 2826-27. These statements are similar to those made by the prosecutor in Pierce.

They are “an improper appeal to passion and prejudice” that “served no purpose but to

appeal to the jury’s sympathy.” Pierce, 169 Wash. App. at 555.

       C.      NO PREJUDICE

       Where, as here, the defense objects at trial, “the defendant must show that the prosecutor’s

misconduct resulted in prejudice that had a substantial likelihood of affecting the jury’s verdict.”

Emery, 174 Wash. 2d at 760. Although the prosecutor’s comments improperly appealed to the


                                                 17
48321-1-II


sympathy and passions of the jury, the trial court sustained defense counsel’s objections to the

improper comments.

       The court also struck argument as to what the victims felt. It did not, however, instruct the

jury to disregard any of these prosecutor’s statements. However, the jury instructions did direct

the jury “to remember that the lawyers’ statements are not evidence”, CP at 466, and the jury is

“presumed to follow the instruction that counsel’s arguments are not evidence.” State v. Warren,

165 Wash. 2d 17, 29, 195 P.3d 940 (2008).

       When the trial court sustains an object, a motion to strike or direction for the jury to

disregard is not required. Ross cannot show prejudice where the trial court sustained a defense

objection on the basis that it did not additionally order the improper arguments stricken.

       Further, in assessing prejudice, we consider that the jury convicted Ross of 16 counts,

acquitted him of 4 counts, and hung on 32 counts after five days of deliberations. If the jury were

swayed by the prosecutor’s improper appeal to their passions, it seems unlikely that it would have

returned a verdict convicting him of less than a third of the charged offenses. Here, where the

court sustained objections to the prosecutor’s improper comments, we conclude that the comments

did not have a substantial likelihood of affecting the jury’s decision.

VI.    DOUBLE JEOPARDY & MERGER

       Ross contends that his unlawful imprisonment convictions merge with his robbery and

burglary convictions. We disagree.

       A.      LEGAL PRINCIPLES

       We review double jeopardy claims de novo. State v. Kelley, 168 Wash. 2d 72, 76, 226 P.3d
773 (2010). “The United States Constitution provides that a person may not be subject ‘for the

same offense to be twice put in jeopardy of life or limb.’” State v. Chouap, 170 Wash. App. 114,



                                                 18
48321-1-II


122, 285 P.3d 138 (2012) (quoting U.S. CONST. amend. V).              “Similarly, the Washington

Constitution provides that a person may not be put in jeopardy twice for the same offense.”

Chouap, 170 Wash. App. at 122; WASH. CONST. art. I, § 9.

       Where a defendant is convicted under multiple criminal statutes for a single act, the court

must determine whether the legislature intended multiple punishments, first by looking to the

statutory language. In re Pers. Restraint of Borrero, 161 Wash. 2d 532, 536, 167 P.3d 1106 (2007).

Where the language of the statutes are silent on this point, we apply the “same evidence” test.

State v. Louis, 155 Wash. 2d 563, 569, 120 P.3d 936 (2005). “Under the same evidence test, double

jeopardy is deemed violated if a defendant is ‘convicted of offenses that are identical both in fact

and in law.’” Louis, 155 Wash. 2d at 569 (quoting State v. Calle, 125 Wash. 2d 769, 777, 888 P.2d 155

(1995)).

       The merger doctrine, “independent of double jeopardy concerns, evaluates whether the

legislature intended multiple crimes to merge into a single crime for punishment purposes.” State

v. Novikoff, 1 Wash. App. 2d 166, 172-73, 404 P.3d 513 (2017). “The judiciary has developed the

merger doctrine over time as an extension of double jeopardy principles.” State v. Berg, 181
Wash. 2d 857, 864, 337 P.3d 310 (2014). Merger is a “doctrine of statutory interpretation used to

determine whether the Legislature intended to impose multiple punishments for a single act which

violates several statutory provisions.” State v. Vladovic, 99 Wash. 2d 413, 419 n.2, 662 P.2d 853

(1983). This doctrine applies when “in order to prove a more serious crime, the State must prove

an act that a statute defines as a separate crime.” Novikoff, 1 Wash. App. 2d at 173.

       As with double jeopardy, “the ultimate question is whether the legislature intended separate

punishment.” Novikoff, 1 Wash. App. 2d at 173. Even “if two convictions would appear to merge

on an abstract level under this analysis, they may be punished separately if the defendant’s



                                                19
48321-1-II


particular conduct demonstrates an independent purpose or effect of each.” State v. Kier, 164
Wash. 2d 798, 804, 194 P.3d 212 (2008).

       The crime of unlawful imprisonment is defined in Washington as: “A person is guilty of

unlawful imprisonment if he or she knowingly restrains another person.” RCW 9A.40.040(1).

“Restrain” is further defined as:

       [T]o restrict a person’s movements without consent and without legal authority in
       a manner which interferes substantially with his or her liberty. Restraint is “without
       consent” if it is accomplished by (a) physical force, intimidation, or deception, or
       (b) any means including acquiescence of the victim, if he or she is a child less than
       sixteen years old or an incompetent person and if the parent, guardian, or other
       person or institution having lawful control or custody of him or her has not
       acquiesced.

RCW 9A.40.010(6).

       B.      BURGLARY

       Ross first argues that his unlawful imprisonment counts merge with his burglary counts

and must be dismissed.

       The Washington Legislature has adopted a burglary “antimerger statute” which states:

“Every person who, in the commission of a burglary shall commit any other crime, may be

punished therefor as well as for the burglary, and may be prosecuted for each crime separately.”

RCW 9A.52.050. This statute provides an “exception to the merger doctrine” because it shows

that “the legislature intended that crimes committed during a burglary do not merge when the

defendant is convicted of both.” State v. Elmore, 154 Wash. App. 885, 900, 228 P.3d 760 (2010).

       Ross does not provide any substantive argument about how his unlawful imprisonment

convictions should merge with his burglary convictions other than the general statement that the

unlawful imprisonment of the victims was “incidental to the separate convictions for first-degree

robbery and first-degree burglary.” Br. of Appellant at 56. He does not acknowledge the burglary



                                                20
48321-1-II


antimerger statute nor argue why it should not apply in this case. The burglary antimerger statute

prevents Ross’ unlawful imprisonment convictions from merging with his convictions for burglary

in the first degree.

        C.      ROBBERY

        Washington law defines robbery as:

        A person commits robbery when he or she unlawfully takes personal property from
        the person of another or in his or her presence against his or her will by the use or
        threatened use of immediate force, violence, or fear of injury to that person or his
        or her property or the person or property of anyone. Such force or fear must be
        used to obtain or retain possession of the property, or to prevent or overcome
        resistance to the taking; in either of which cases the degree of force is immaterial.
        Such taking constitutes robbery whenever it appears that, although the taking was
        fully completed without the knowledge of the person from whom taken, such
        knowledge was prevented by the use of force or fear.

RCW 9A.56.190. Robbery constitutes robbery in the first degree when “[i]n the commission of a

robbery or of immediate flight therefrom, [the defendant]: (i) Is armed with a deadly weapon; or

(ii) Displays what appears to be a firearm or other deadly weapon; or (iii) Inflicts bodily injury.”

RCW 9A.56.200(1)(a).

        Berg declared that “the law is now settled that just as kidnapping can never merge into

robbery, neither can robbery merge into kidnapping.” 181 Wash. 2d at 866. Ross seeks to distinguish

Berg in that “[u]nlike the ‘pure kidnapping’” in that case, “the instances of unlawful imprisonment

in this case are incidental to the robbers’ clearly-stated goal” of “obtain[ing] gold, jewelry,

weapons, electronics, and other tangible items.” Br. of Appellant at 58.

        In Berg, the defendants broke into the victim’s garage where he kept marijuana plants,

pointed a gun at his head and ordered him to get on the ground. 181 Wash. 2d at 861. One defendant

held the victim down with a gun pointed at his head, while the other took the victim’s wallet and

phone and ripped up all his marijuana plants. Berg 181 Wash. 2d at 861. The victim was pinned to



                                                 21
48321-1-II


the ground for about thirty minutes and threatened with death whenever he tried to move beneath

the defendant’s knee. Berg, 181 Wash. 2d at 861.

       The court determined that a jury could conclude that the above facts established “restraint”

to meet that element of kidnapping. Berg, 181 Wash. 2d at 872. It held that whether a kidnapping is

“incidental to [a] robbery is immaterial to the sufficiency of the evidence of kidnapping.” Berg,
181 Wash. 2d at 861.

       Ross’ attempts to distinguish the present case from Berg are unconvincing. He argues that

this case is different from Berg because that case involved a “pure kidnapping” while in this case

unlawful imprisonment was “incidental” to Ross’ “clearly-stated goal” of robbing the victims. Br.

of Appellant at 58. He claims that State v. Korum should be controlling because that was another

case where the defendant was “charged with ‘home invasion’ robberies during which the victims

were bound.” Br. of Appellant at 59 (citing 120 Wash. App. 686, 689, 707, 86 P.3d 166 (2004),

rev’d on other grounds by State v. Korum, 157 Wash. 2d 614, 141 P.3d 13 (2006)).

       Ross’s reliance on Korum is in error. Korum did not decide on the issue of whether the

defendant’s kidnapping convictions merged with his home invasion robberies, but instead

interpreted State v. Green, 94 Wash. 2d 216, 227, 616 P.2d 628 (1980), to conclude that there is

insufficient evidence of kidnapping when it is “incidental” to another crime. 120 Wash. App. at 703-

04. Berg sought to “reinforce the distinction between concepts of merger and sufficiency of the

evidence.” Berg, 181 Wash. 2d at 872. It clarified that:

       This court has never held that evidence of kidnapping is insufficient where the
       kidnapping conduct is incidental to another crime as a matter of due process.
       Instead, kidnapping conduct incidental to another crime has been addressed as an
       issue of merger and we have held that kidnapping and robbery never merge.

Berg, 181 Wash. 2d at 872. Accordingly, the Supreme Court has firmly established that kidnapping

does not merge into robbery.


                                                22
48321-1-II


           We conclude that unlawful imprisonment does not merge into robbery. Like kidnapping

in the first degree,8 unlawful imprisonment requires that the defendant “restrain[ ]” the victim.

RCW 9A.40.040. It is a lesser included offense of kidnapping. State v. Davis, 177 Wash. App. 454,

461, 311 P.3d 1278 (2013). Because robbery in the first degree does not require this element,

unlawful imprisonment, like kidnapping in the first degree, does not merge with it. We affirm

Ross’ unlawful imprisonment convictions.

VII.       SAME CRIMINAL CONDUCT

           Ross argues that, if his unlawful imprisonment convictions do not merge with his burglary

and robbery convictions, that they constitute the same criminal conduct for purposes of sentencing.

           A.       LEGAL PRINCIPLES

           For sentencing purposes, “[m]ultiple offenses encompass the same criminal conduct if the

crimes involve the same (1) objective criminal intent, (2) time and place, and (3) victim.” State v.

Walker, 143 Wash. App. 880, 890, 181 P.3d 31 (2008). If any of the three elements is missing, “a

trial court must count multiple offenses separately when calculating a defendant’s offender score.”

Walker, 143 Wash. App. at 890. We review determinations of same criminal conduct “for abuse of

discretion or misapplication of law.” State v. Graciano, 176 Wash. 2d 531, 535, 295 P.3d 219 (2013).

Under this standard, “when the record supports only one conclusion on whether crimes constitute

the ‘same criminal conduct,’ a sentencing court abuses its discretion in arriving at a contrary

result.”        Graciano, 176 Wash. 2d at 537-38.     Where the record “adequately supports either

conclusion, the matter lies in the court’s discretion.” Graciano, 176 Wash. 2d at 538. The burden is




8
  Kidnapping requires “[a]bduct[ion],” defined as: “to restrain a person by either (a) secreting or
holding him or her in a place where he or she is not likely to be found, or (b) using or threatening
to use deadly force. RCW 9A.40.010.


                                                  23
48321-1-II


on the defendant to “establish the crimes constitute the same criminal conduct.” Graciano, 176
Wash. 2d at 539.

       B.       FERNANDEZ RESIDENCE

       The State does not dispute that the two robbery convictions and two unlawful imprisonment

convictions at the Fernandez residence occurred at the same time and place and against the same

victims. Rather, it argues that the crimes did not involve the same intent.

       In construing “the ‘same criminal intent’ prong, the standard is the extent to which the

criminal intent, objectively viewed, changed from one crime to the next.” State v. Vike, 125 Wash. 2d
407, 411, 885 P.2d 824 (1994). “‘Intent, in this context, is not the particular mens rea element of

the particular crime, but rather is the offender’s objective criminal purpose in committing the

crime.’” State v. Phuong, 174 Wash. App. 494, 546, 299 P.3d 37 (2013) (quoting State v. Adame,

56 Wash. App. 803, 811, 785 P.2d 1144 (1990)).

       The evidence produced in the case indicated that Chouap and Ross entered the

Fernandezes’ home in order to rob them. However, it also shows that they bound Mr. Fernandez’s

hands and legs and locked both Fernandezes in the bathroom. The Fernandezes’ restraint required

a different criminal intent, the intent to materially restrain their liberty, than the robbery. Thus,

the sentencing court did not abuse its discretion by determining that Ross’s convictions for robbery

and unlawful imprisonment were not the same criminal conduct.

       C.       ENG-YU-MOO RESIDENCE

       The facts at the Eng-Yu-Moo residence were similar with regard to Ross’s criminal intent.

One robber held the occupants of the home at gun point while the other searched the house for

valuables to steal. Also like the incident at the Fernandez residence, Ross and his accomplice tied




                                                 24
48321-1-II


Eng up and kept her and other residents confined to a room while one of them searched for

valuables.

       The same analysis outlined above, therefore, applies to the robbery and unlawful

imprisonment of Eng. However, Ross was only convicted of robbing Eng. His convictions for

unlawful imprisonment of Yu, Moo, and Cui, therefore, had different victims. Two crimes may

only constitute the same criminal conduct if they involve the same victim, so these crimes were

each separate instances of criminal conduct. Walker, 143 Wash. App. at 890.

       We conclude that the district court did not abuse its discretion.

                         STATEMENT OF ADDITIONAL GROUNDS

I.     CONFRONTATION CLAUSE

       Ross contends that his Sixth Amendment confrontation clause rights were violated when

the court allowed a witness’s testimony as evidence without his attendance. However, the court

did not admit any hearsay statements made by the witness. Therefore, Ross’s contention fails.

II.    FIREARM SENTENCING ENHANCEMENTS

       Ross assigns error to the jury instructions, claiming the State “improperly imposed firearm

sentencing enhancements due to erroneous jury instructions.” SAG at 2. Ross provides no further

argument or context regarding this alleged error. Nor does he inform this court of the nature and

occurrence of the alleged error. RAP 10.10(c). We are not obligated to search the record in support

of claims made in Ross’ SAG. RAP 10.10(c); State v. Thompson, 169 Wash. App. 436, 493 & n.195,

290 P.3d 996 (2012). Accordingly, we decline to consider the issue.

III.   DOUBLE JEOPARDY

       Ross argues that the State violated his protection from double jeopardy by “charg[ing him]

with multiple counts for the same offense.” SAG at 3. He contends there “should be a merger due



                                                25
48321-1-II


to one offense that took place to further the other.” SAG at 3. Ross made an identical argument

in his brief and it is addressed above. Where a SAG contains alleged errors that “have been

thoroughly addressed by counsel,” they are “not proper matters for [the] statement of additional

grounds under RAP 10.10(a).” Thompson, 169 Wash. App. at 493.

IV.    DETECTIVES’ TESTIMONY AND DESTRUCTION OF NOTES

       Ross argues that “the detective’s testimony should have been inadmissible” because “(1)

the detectives didn’t agree with each other in the[ir] testimony on the stand. (2) [T]heir testimony

changed. (3) Detective Baker destroyed his notes.” SAG at 3.

       A.      DETECTIVES CONTRADICTORY TESTIMONY

       As to the detectives’ contradictory testimony, Ross provides no further argument or context

regarding this alleged error. Nor does he inform this court of the nature and occurrence of the

alleged error. RAP 10.10(c). We are not obligated to search the record in support of claims made

in Ross’s SAG. RAP 10.10(c); Thompson, 169 Wash. App. at 493 & n.195. Accordingly, we do

not address this issue.

       Insofar as the detectives did contradict themselves or one another, “[c]redibility

determinations are for the trier of fact and cannot be reviewed on appeal.” State v. Camarillo, 115
Wash. 2d 60, 71, 794 P.2d 850 (1990). We generally “defer[s] to the trier of fact on conflicting

testimony, witness credibility, and the persuasiveness of the evidence.” State v. Raleigh, 157 Wn.

App. 728, 736-37, 238 P.3d 1211 (2010).




                                                26
48321-1-II


       B.      DESTRUCTION OF NOTES

       Ross also assigns error to Detective Baker’s destruction of the notes he took during his

interview with Ross. In State v. Carol M.D., the court addressed a detective and a Child Protective

Services workers’ destruction of their interview notes. 89 Wash. App. 77, 92-93, 948 P.2d 837

(1997) withdrawn in part on other grounds, 97 Wash. App. 355, 983 P.2d 1165 (1999).

       “Dismissal of criminal charges is the remedy for the State’s destruction of evidence only

if (1) the State fails to preserve material exculpatory evidence or, (2) in the exercise of bad faith,

it fails to preserve potentially useful evidence.” Carol M.D., 89 Wash. App. at 93. In Carol M.D.,

like in this case, the investigators destroyed their interview notes after preparing “their formal

written reports of the interview.” Carol M.D., 89 Wash. App. at 93. Also like Carol M.D., the record

contains no indication that the destroyed notes were either material and exculpatory or potentially

useful. Carol M.D., 89 Wash. App. at 93. The investigators in that case “stated their notes were not

verbatim; they did not contain the specific questions they asked M.D. . . . Both men also testified

their reports included everything in their notes.” Carol M.D., 89 Wash. App. at 93.

       In this case, Baker testified that Griffith “had already used [his] notes and at that point they

were no longer needed.” RP (Aug. 19, 2013) at 79. He also testified that he believed that

“everything that was contained in [his] notes is contained in Detective Griffith’s report.” RP (Aug.

19, 2013) at 98. However, Baker also testified that he did not recall whether his notes included

any information about Ross’ Percocet addiction or whether Baker had discussed Percocet pills

with Ross.

       Ross has certainly not shown that Baker’s notes would be materially exculpatory. Neither

has he shown that they contained information about Ross’ Percocet use. Accordingly, we conclude

that Ross’ rights were not violated.



                                                 27
48321-1-II


V.     ARGUMENT ON DISPROPORTIONATE SENTENCE

       Ross claims that he “received an unconstitutionally disproportionate sentence.” SAG at 2.

       However, Ross’ sentences were within the standard range for each of his crimes. As a

general rule, a defendant cannot appeal a standard range sentence. State v. Osman, 157 Wash. 2d
474, 481, 139 P.3d 334 (2006). Appellate review is available only if the trial court “failed to

comply with procedural requirements of the SRA or constitutional requirements.” Osman, 157
Wash. 2d at 481-82.

       Here, Ross does contend that his standard range sentence was “unconstitutionally

disproportionate.” SAG at 2. The Washington Constitution provides that “[e]xcessive bail shall

not be required, excessive fines imposed, nor cruel punishment inflicted.” WASH. CONST. art. I, §

14. State v. Korum set out a test for determining whether a punishment violates Article I section

14 that considers four factors: “(1) the nature of the offense, (2) the legislative purpose behind the

statute, (3) the punishment the defendant would have received in other jurisdictions for the same

offense, and (4) the punishment meted out for other offenses in the same jurisdiction.” 157 Wash. 2d
614, 640, 141 P.3d 13 (2006).

       Like the defendant in Korum, Ross has offered “no evidence why the nature of his offenses

does not support a lengthy sentence.” 157 Wash. 2d 640. Ross has also failed to prove that his

sentence does not reflect the legislative purpose “to significantly increase punishment for certain

multiple offenders, particularly those who were armed.” Korum, 157 Wash. 2d at 641. Lastly, Ross

has produced nothing to show how “punishment in other jurisdictions or for other offenses in

Washington compare to his sentence.” Korum, 157 Wash. 2d at 641. Accordingly, we conclude that

Ross’s sentence is not unconstitutionally disproportionate.




                                                 28
48321-1-II


VI.     SIXTH AMENDMENT RIGHT TO AN IMPARTIAL JURY

        Ross argues that “[h]e was denied his Sixth Amendment right to an impartial jury.” SAG

at 2. Ross provides no further argument or context regarding this alleged error. Nor does he

inform this court of the nature and occurrence of the alleged error. RAP 10.10(c). We are not

obligated to search the record in support of claims made in Ross’ SAG. RAP 10.10(c); Thompson,
169 Wash. App. at 493. Accordingly, we decline to consider the issue.

VII.    PROSECUTORIAL MISCONDUCT—POWERPOINT PRESENTATION

        Ross alleges that “the prosecutor’s use of a [PowerPoint] demonstration during closing

arguments constituted misconduct.” SAG at 2.

        Contrary to Ross’s argument, “[a]ttorneys may use multimedia resources in closing

arguments to summarize and highlight relevant evidence, and good trial advocacy encourages

creative use of such tools.” State v. Walker, 182 Wash. 2d 463, 476, 341 P.3d 976 (2015). Ross does

not argue any specific act of misconduct other than the “use of a [PowerPoint] demonstration.”

SAG at 2. Ross has not shown prosecutorial misconduct.

VIII.   CUMULATIVE ERROR

        Ross argues that “cumulative error denied his right to a fair trial.” SAG at 2.

        Where a trial contains multiple errors, “[c]umulative error may warrant reversal, even if

each error standing alone would otherwise be considered harmless.” State v. Weber, 159 Wash. 2d
252, 279, 149 P.3d 646 (2006). However, this “doctrine does not apply where the errors are few

and have little or no effect on the outcome of the trial.” Weber, 159 Wash. 2d at 279.

        Here, the only errors at trial were the prosecutor’s improper closing arguments and those

were remedied by the trial court sustaining the defense objection. Ross has not demonstrated any




                                                 29
48321-1-II


other errors that combined would amount to cumulative error requiring reversal. Cumulative error

did not deprive Ross of his right to a fair trial.

        We affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                           Melnick, J.

We concur:




        Johanson, J.




        Maxa, A.C.J.




                                                     30